United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2188
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Robert G. Horn,                         *
                                        *        [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: November 7, 2002

                              Filed: November 19, 2002
                                   ___________

Before HANSEN, Chief Judge, and MORRIS SHEPPARD ARNOLD, and
      MELLOY, Circuit Judges.
                              ___________

PER CURIAM.

      Robert G. Horn appeals the district court’s1 denial of his Federal Rule of
Criminal Procedure 33 motion for a new trial based on newly discovered evidence,
following his conviction for possessing child pornography, in violation of 18 U.S.C.
§ 2252(a)(4)(B) (1994). After careful review of the record, we find that the district
court did not abuse its discretion in concluding that the new evidence submitted by


      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
Mr. Horn was merely impeaching and would not be likely to produce an acquittal at
a new trial. See United States v. Provost, 969 F.2d 617, 620 (8th Cir. 1992) (standard
of review), cert. denied, 506 U.S. 1056 (1993); United States v. Duke, 255 F.3d 656,
659 (8th Cir.) (criteria for granting new trial based on newly discovered evidence),
cert. denied, 122 S. Ct. 550 (2001).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-